Citation Nr: 0524135	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-18 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1973.   Periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) with the 
Naval Reserve have not been verified.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the January 2005 Board remand, the Board directed the AMC 
to verify periods of ACDUTRA and INACDUTRA with the Naval 
Reserve subsequent to 1996.  The service department, instead, 
verified periods of ACDUTRA and INACDUTRA with the Marine 
Corps Reserve regarding service from 1973 to 1976.  The 
service department did not address the veteran's periods of 
ACDUTRA and INACDUTRA with the Naval Reserve subsequent to 
1996 even though his service records show that he has been in 
the Naval Reserve.  The AMC did not comply with the 
directives of the January 2005 Board remand.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AMC for the following development:

The AMC should verify the appellant's 
periods of ACDUTRA and INACDUTRA with the 
Naval Reserve subsequent to 1996.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


